Title: [August 1786]
From: Adams, John Quincy
To: 



      Tuesday August 1st. 1786.
      
      
       There was a meeting of an association of ministers here this day; but there were only three present. Mr. Adams preach’d the Lecture, and was a whole hour in Sermon, endeavouring to prove, the Trinity, and the existence of hell. After all I believe he left all his hearers where he found them, and he was certainly much too long. After dinner I went with Mrs. White, Miss P. M’Kinstry, and Leonard to Hamstead Hampstead, N.H., a clever ride although the road is bad for a Carriage.
      
      
       
        
   
   Nice, pleasing (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
       

      2d.
      
      
       We Lodged at Hamstead last night: it storm’d so all this morning, that, we could not think of returning. After dinner it was not quite so bad and we all return’d to Haverhill.
      
      

      3d.
      
      
       Spent part of the forenoon at Mr. Thaxter’s Office. Mr. Dodge was there. I went with Mr. Thaxter and paid a visit at Judge Sargeant’s. The young Ladies lately return’d from Rye, where they went last week to accompany their new married Sister Mrs. Porter. Mr. T. Leonard White and S. Walker dined at Mr. Shaw’s. In the afternoon Mrs. Shaw and B: Smith, Mr. Thaxter and Miss Duncan, Leonard White and P. Stevenson, Miss Lucy and myself took a ride in four chaises, round the great Pond, Charles and Tom went on horseback. Miss Duncan and Miss Stevenson, pass’d the remainder of the afternoon at Mr. Shaws. We went down in the evening for an hour to Mr. White’s. P. Stevenson, is not more than 16 I imagine, slender, not tall, a fine complexion, rather, too large a mouth, black eyes not quite enough animated, and a tout ensemble, which shows all the candour, and modest assurance of Innocence. But this is all outside. One trait only in her character I think I have seen more than once, which differs very much from her looks and indeed from her reputation, a contemptuous disposition, apt to ridicule small defects in the person or behaviour of other People. But this may be mere conjecture.
      
      

      4th.
      
      
       Went in the forenoon, and pick’d blackberries with the young Ladies. Lucy Cranch tells me I have no Complaisance in me, and I suspected as much before. And for a person who has it not naturally, it is much too hard a task to undertake to be complaisant. Visited Dr. Saltonstall, and Mr. Bartlett in the afternoon. Drank tea at Mr. White’s. Mr. N. Blodget was there; I knew him formerly but have not seen him before, these seven years.
      
      

      5th.
      
      
       We were up at four in the morning; but were so long in preparing our things that we did not set out till the Clock had struck six, and before we started from the banks of the river on the Bradford side the clock had struck seven. Mr. C. Blodget was going to Boston on horseback, and we rode together as far as Mystic. He was in the army, almost all the late war, and told a number of anecdotes, which he was witness to in the course of it. I dined at Captain Brooks’s in Mystic. Stopp’d about half an hour at Cambridge, and got to Mr. Cranch’s at Braintree at about half after eight in the evening, as much fatigued as I ever was in my life.
      
      

      6th.
      
      
       I felt so stiff all day that I did not go to meeting. I was unfit for almost every thing, and only read a few pages in the course of the day.
      
      

      7th.
      
      
       I could not sleep last night. Lay restless till about 3 in the morning. Then got up, and read one of Bishop Berkeley’s Dialogues against matter, a curious System, and rather a new one to me. At day light I went again to bed, and slept till eleven o’clock. In the afternoon I went down to see my Grand-mamma, but she was not at home.
      
      
       
        
   
   Presumably George Berkeley, Three Dialogues Between Hylas and Philonous..., London, 1713.


       
      
      

      8th.
      
      
       Read through the remainder of the Dialogues, which Reid says, “prove by unanswerable arguments, what no man in his Senses can believe.” There are however, great objections to the System which are not mentioned. This work appears to me, to confound the cause with its effect for ever. Thus if I burn my fingers, they say, the fire by which I burnt them is in my mind, because, the Sensation which it produced is there. Reasoning in the same manner might I not conclude, that there is a Bottle in this wine glass, because the wine that is in it was poured from a bottle? Every one readily agrees that the Sensations, which heat or cold, hardness or softness, solidity, extension, motion &c, raise in his mind, are not in the inanimate matter, which causes them but they are causes which produce those effects in our mind. But says Bishop Berkeley, no being, can communicate that which it hath not, which is as much as saying that a hone, cannot whet a razor, because, it is not sharp itself: in short if the ideal System be true, either every animal in creation has an immortal Soul, or else, man must have two; for I take it a horse, and a dog, have as clear ideas of heat and cold, and even of a tree or a river as man. The conclusion is evident, and for my Part, if ever I doubt of the existence of matter, I will likewise doubt of my own existence, and of that of every thing else, nor do I see, how one can be given up with out the other.
       I went down in the afternoon, and drank tea at my uncle Quincy’s. Charles Went to Cambridge yesterday to move our things, and returned this afternoon. Mrs. Apthorp and her Daughters spent the afternoon at Mr. Cranch’s.
      
      
       
        
   
   Thomas Reid, An Inquiry into the Human Mind, p. 21–22.


       
      
      

      9th.
      
      
       All the forenoon down in the Library; reading and writing. Pass’d the afternoon at my uncle Adams’s. There was some conversation concerning Mr. T——r. He has not many friends I believe in Braintree. I believe him at best a very imprudent man, or as Horace says of a character something like him
       
        Nil fuit unquam, sic impar sibi.
       
      
      
       
        
   
   Royall Tyler.


       
       
        
   
   “Never was a creature so inconsistent,” Horace, Satires, Bk. I, Satire 3, lines 18–19 (Satires, Epistles and Ars PoeticaHorace: Satires, Epistles and Ars Poetica with an English Translation, by H. Rushton Fairclough, Cambridge, 1947., transl. Fairclough, p. 32–33).


       
      
      

      10th.
      
      
       Spent the whole day in my father’s library; wrote but little, I cannot indeed write half so much as I wish to, for if I leave off two minutes, I take up some book as if by instinct, and read an hour or two before I think what I am about. I intended to have written a great deal this vacation; it is now almost gone and I have not written twenty Pages.
      
      

      11th.
      
      
       I went down with Charles and Billy to Mrs. Quincy’s, in the afternoon. Mr. and Mrs. Gannett were there, Captain Freeman of Dorchester, and Mrs. Edwards, an antiquated Coquet, who was about half a century gone. Very much such a thing as Narcissa is at present; and if her face did not give the lye to her behaviour I should suppose her now to be 17 rather than 70.
       
        Her grisled locks assume a smirking grace,
        And art has levell’d her deep furrow’d face.
        Her strange demand no mortal can approve,
        We’ll ask her blessing, but can’t ask her love.
       
      
      
       
        
   
   Edward Young, Satire V, “On Women,” from “Love of Fame, The Universal Passion. In Seven Characteristical Satires” (Poetical Works, 2 vols., Boston, 1854, 2:120).


       
      
      

      12th.
      
      
       Charles and myself went over to Weymouth, and dined at Doctor Tufts’s. We were overtaken by a violent thunder shower. The lightening fell at a very small distance from an house where we took shelter while the Cloud pass’d over. When we return’d to Braintree we found Mr. Dingley at my uncle’s.
      
      

      13th.
      
      
       Mr. Weld preach’d all day from Micah VI. 8. He hath shewed thee O man, what is good, and what doth the Lord require of thee, but to do justly, and to love mercy, and to walk humbly with thy God. Mr. Weld proved, that to do justly, was to practice, all the Christian Virtues, and that a man who did not so, took things, for what they were not, and he likewise inculcated humility. The Sermon was as good as our President’s from the same text the last fast day.
      
      
       
        
   
   See entry for 6 April (above).


       
      
      

      14th.
      
      
       Mr. Cranch went to Boston in the morning. My aunt and Miss Betsey, are both of them unwell. The weather being rainy and disagreeable Mr. Dingley determined to stay till to-morrow. Mrs. Apthorp, spent the afternoon here.
      
      

      15th.
      
      
       Mr. Dingley return’d to Duxbury: he proposes returning here next Friday, to spend a fortnight. The weather was fine all day. We have had but very few disagreeable dog days.
      
       

      16th.
      
      
       Charles came to Cambridge last Monday in order to move into our new Chamber. My Cousin and myself came from Braintree at about 9 o’clock, and arrived here just at Commons time. I found the Chamber all in Confusion, and it will be so probably all the rest of this Week, for Lowell and Bigelow, who lived in it last year were two of the greatest slovens in their Class. The studies must both be paper’d, which is a very disagreeable piece of Work. Leonard White came in the evening from Haverhill and brought me a couple of Letters.
      
      
       
        
   
   Letters not found.


       
      
      

      17th.
      
      
       The Scholars are coming in very fast, and are almost all of them busy, in putting their new chambers in order, and moving. Very busy all day in papering Charles’s study, and part of mine, but before we finish’d the Paper fail’d us. Drank tea with Mead in his Chamber which is contiguous to mine. The Club are quite in a Dilemma, how to do since the boys are sent off. They are unwilling to send Freshmen, and think it beneath their dignity to go themselves for what they want. At about 10 o’clock this evening, Stratten, a crazy fellow came, and knock’d at my door; just as I was going to bed; I opened it, and he ask’d me for some water; I told him I had none, and shut the door upon him: “Damn you, says he, do you refuse a man a little water.” After thumping two or three minutes at the door, he went away, knock’d at all the doors in the entry; ran up and down stairs, came again, to my door and stamp’d at it, and finally ran to the window in the entry, push’d it up, and leapt immediately out of it. I instantly got out of my bed, went to my window, and saw him lying on the ground. After 3 or 4 minutes he began to groan “Oh! I’ve broke my leg.” Charles had not gone to bed; I desired him to go and call up Dr. Jennison; who immediately came out. The fellow complain’d in the most doleful manner. However, after examining his leg, (for he was not at all hurt any where else) the Doctor said, there might be a bone crack’d but that none was displaced. It was with a great deal of difficulty that we were able to get Stratten, into one of the lower Rooms which is empty. He persisted for two hours in attempting to walk, for in addition to his State of mind, he was then as drunk as a beast. At length however he was carried into the Room, and laid on a Straw bed. The Doctor, although the man was insulting him continually dress’d up his leg, and we left him just before 12 o’clock, at Night, upon which I immediately retired to bed again.
      
      

      18th.
      
      
       They were obliged to carry off Stratten this forenoon, as he could not possibly walk. I finished papering my study this forenoon, and in the afternoon put the Chamber in order. I engaged Sullivan 2d. for my freshman. Bridge made tea this afternoon for the Club, in Kendall’s turn. Somehow or other we made out without employing a freshman finally.
      
      
       
        
   
   James Sullivan, the second of three brothers to graduate in that class, and son of Gen. John Sullivan. College customs enforced a system of freshman servitude under which any upperclassmen could demand personal services from first-year men. The well-advised freshman sought to attach himself to a senior “who protected him from the importunities of juniors and sophomores, and allowed him to study in his chamber, in order to be handy for personal errands” ([Thomas C. Amory], “Master [John] Sullivan of Berwick [Maine]—His Ancestors and Descendants,” NEHGR,New England Historical and Genealogical Register. 19:304 [Oct. 1865]; Morison, Three Centuries of Harvard,Samuel Eliot Morison, Three Centuries of Harvard, 1636-1936, Cambridge, 1936. p. 105–106).


       
      
      

      19th.
      
      
       Leonard White Came from Boston, and Cranch return’d from Braintree this day. Almost all the College, have got here now, and the new monitors, (who must always belong to the junior Class) took their Seats yesterday. They are Adams 2d. and Underwood, who is about 35 years old. I have done little or nothing this day. The first week is almost always loitered away.
      
      
       
        
   
   Monitors were appointed by the college president to keep bills of absence and tardiness at devotional and other exercises (Benjamin Homer Hall, A Collection of College Words and Customs, Cambridge, 1856, p. 325–326).


       
       
        
   
   Solomon Adams, a sophomore, was regarded as “Adams 1” by the college until the end of July 1786 when he became “Adams 2.” On the other hand, JQA, who entered late in his junior year, was first classified “Adams 3,” but he became “Adams 1” by the beginning of his senior year (MH-Ar: Faculty Records, 5:228, 233, 237–238).


       
      
      

      20th.
      
      
       Mr. Deane, of Falmouth preach’d here this day, in the forenoon from Matthew. XI. 29. Take my yoke upon you, and learn of me; for I am meek and lowly in heart; and ye shall find rest unto your souls, and in the afternoon from Luke XVI. 31. And he said unto him, If they hear not Moses and the prophets, neither will they be persuaded though one rose from the dead. A whining sort of a Tone was employ’d by Mr. Deane, which would have injured the Sermons if they had been good. 
         
          For what’s a Sermon, good or bad
          If a man reads it like a lad,
         
         but Mr. Deane’s Sermons, were not hurt by his manner of speaking them.
      
      
       
        
   
   Samuel Deane was minister of the First Congregational Church, Falmouth (now Portland, Maine), from 1764 (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 14:591–598).


       
      
      

      21st.
      
      
       We recite this week, and the next to Mr. Read; The juniors have now a leisure week; Mr. Hale having resign’d, and no other tutor being chosen in his stead. Every tutor when he resigns his office, has a right to nominate a person, for his successor; Mr. Hale nominated Mr. Paine the former Butler but they say he is too Popular among the scholars, to be chosen, there are four other gentlemen in nomination, three of whom (Mr. Abbot, Mr. Burr, and Mr. Webber) are his Class mates. The other Mr. Prescott, was in the Class before him.
       This afternoon after Prayers Charles read the Customs to the Freshmen in the Chapel: they are read three mondays running in the beginning of every year, by the three first in the Sophimore Class, who are ordered to see them put in execution, immediately after prayers. The two Classes went out to have their wrestling match, a Custom which has for many years been established here. From 6 o’clock till twelve they were constantly at the work. They went on so close that the two Champions of each Class were fresh to take hold; but in less than five minutes Mitchell, the Sophimore, threw Babbitt and Fay, the Freshmen hero’s. The Sophimores then set up a cry for three or four minutes, which resounded through the Colleges, for the Classes here make it a matter of great consequence.
      
      
       
        
   
   Jonathan Burr was eventually appointed to this position. Samuel Webber was chosen to replace another tutor, Nathan Read, in Aug. 1787, and two years later was made Hollis Professor of Mathematics and of Natural and Experimental Philosophy, succeeding Samuel Williams, who resigned in disgrace; he held that po­sition until elected president of the college (in preference to Eliphalet Pearson) in 1806 (NEHGR,New England Historical and Genealogical Register. 35:289–290 [July 1881]; entry for 23 Aug. 1787, below; Morison, Three Centuries of HarvardSamuel Eliot Morison, Three Centuries of Harvard, 1636-1936, Cambridge, 1936., p. 190).


       
       
        
   
   See note for entry of 27 March (above).


       
      
      

      22d.
      
      
       Mr. Shaw came last evening with my brother Tom, who was examined this morning for the freshman Class, and admitted. He soon after set off for Braintree, where he is going to stay untill, a place is found for him to board at. I declaim’d this afternoon Collins’s Ode on the Passions. Coll: Waters and Mr. Cranch came up from Boston. I spent an hour in the evening with them at Waters’s Chamber.
      
      
       
        
   
   The Poetical Works of William Collins..., London, 1786, p. 83–86 (MQA).


       
      
      

      23d.
      
      
       Went to Mr. Dana’s in the forenoon. He proposes going to Maryland, to meet in a Federal convention. We had the Club, at Mason’s chamber this evening. Fay the Freshman was there, and sung a number of Songs extremely well. He also plays sweetly on the violin. He entertained us there charmingly for a couple of hours; and appears to be quite an agreeable companion.
      
      
       
        
   
   On 29 Aug. Dana and four others received commissions from Gov. James Bowdoin to represent Massachusetts at the Annapolis Convention, but neither Dana nor his colleagues arrived in time (MHi: Cushing-Orne Papers; Edmund C. Burnett, ed., Letters of Members of the Continental Congress, 8 vols., Washington, 1921–1936, 8:469).


       
      
      

      24th.
      
      
       Went down to the President’s, for an order to take a book from the Library, but he did not know whether he could give it me without leave from the Corporation. Mr. Thaxter was here a few minutes; but was on his return to Haverhill. Mr. and Mrs. Cranch, Dr. Tufts, Mr. Isaac Smith, and his Sister Betsey were here at Tea.
       Was at Bridge’s chamber in the Evening.
      
      
       
        
   
   For Harvard’s numerous and detailed laws regarding the borrowing of books, see Col. Soc. Mass., Pubns.Colonial Society of Massachusetts, Publications., 31 [1935]:370–375.


       
      
       

      25th.
      
      
       Mr. Read made a mistake, in calling over the Freshmen this morning, as it is customary to except them, the first week. Doctor Tufts was here this morning, and has engaged a boarding place for Tom, at Mr. Sewall’s. I have not begun as yet to Study, with any Closeness, though it is full Time. Had Tea, and pass’d the evening at Williams’s Chamber.
       William Lovejoy Abbot, was 21 January 18th. He belongs to Andover, and is the head of our Class. He purposes studying Physic. A very steady sober lad, he appears fond of being thought a dry, humourous fellow, and has acquired a great command of his Countenance. His wit would not please in the mouth of any other Person; but his manner of producing it seldom fails of raising the laugh. He is a very good speaker, especially such Pieces, as conceal the features of mirth under the mask of gravity.
      
      
       
        
   
   “Abbot 1st” later practiced medicine in Amesbury until 1794, when he moved to Haverhill (Russell Leigh Jackson, “Physicians of Essex County,” Essex Inst., Hist. Colls.,Essex Institute Historical Collections. 83:163 [April 1947]).


       
      
      

      26th.
      
      
       Rainy weather all day. I had a number of the Class at my Chamber in the Afternoon. Immediately after Prayers we had a Class meeting for the Purpose of choosing a Valedictory Orator, and Collectors of Theses. Eaton was moderator. A motion was carried that a majority of the votes of Class should be necessary for an Election. When the votes were collected it was found there was no choice. There were five votes, for Jackson, the last Person, that would have been suspected of obtaining any. A second attempt was made, equally fruitless. Jackson had ten Votes. It was then resolved, that the choice of an Orator should be deferred; and that the Class should proceed to that of the Collectors. The one for Technology, Grammar, and Rhetoric was first ballotted. Waldo, had 20 Votes; but as a majority of all the Votes was required there was no Choice. It was voted then, that the Person who should have for the future, the greatest number of Votes, should be duly elected. Waldo said, he was sensible of the honour done him by those gentlemen, that had voted for him; but that he wished to be excused. He was taken at his word, and Abbot 2d. was chosen. His modesty and diffidence were such that he earnestly requested to be excused; but with great difficulty was prevailed upon to accept. The second Collector for Logic, Metaphysics, Ethics, Theology, and Politics, was then Chosen. Fiske was the Person. The Mathematical Part fell to Adams, and the Physical to Johnstone. The choice of those was not so judicious as that of the others. Cranch and Abbot 1st would undoubtedly have been more proper Persons, but neither of them would probably have accepted, a second choice. The meeting at about 7 o’clock was adjourned till Monday evening, when we shall proceed to the Choice of an Orator. The Club then came, and drank tea at my Chamber. Fay was there, and entertained us with singing till 9 o’clock.
      
      
       
        
   
   Theses collectors prepared propositions, or arguments to be advanced and defended, in four branches of knowledge, basing them on subjects studied in the undergraduate curriculum. Hypothetically, if challenged, any senior was expected to defend these theses in Latin. The president, professors, and tutors chose from those submitted by the collectors a sufficient number suitable for publication on the theses sheet. For the 1787 sheet and JQA’s mathematical theses, see the Descriptive List of Illustrations, Nos. 9 and 10 (Benjamin Homer Hall, A Collection of College Words and Customs, Cambridge, 1856, p. 458–459; entry for 8 May 1787, below).


       
      
      

      27th.
      
      
       Mr. Hilliard preach’d in the morning from Philippians, IV. 11. Not that I speak in respect of want; for I have learned in whatsoever state I am, therewith to be content. And in the afternoon from Luke XIX. 8. And Zaccheus stood and said, unto the Lord; Behold, Lord, the half of my goods I give to the Poor; and if I have taken anything from any man by false accusation, I restore him four fold. They say Mr. H. has had his Corn stole from him lately, and that he preached this Sermon to perswade the thieves to return it.
       I went after meeting to Williams Chamber, and remained there till almost prayer Time.
      
      

      28th.
      
      
       We recite again to Mr. Read this week, but he did not attend in the afternoon because, we had a Lecture from Mr. Williams, at 3 o’clock. After Prayers the Class met by adjournment, and Fiske was chosen moderator. It was then resolved that if after the first ballot, there was not a majority for any one Person; the Class should the 2d. Time confine their Votes to the 3 Persons who should have the most votes. I supposed that the greatest contest would lay between Bridge and Little, but to my great surprise, the second ballot Was between Freeman, Little, and Waldo. The third was between Freeman, and Little, who finally carried it by a considerable majority. The Class then all went to his Chamber, but did not stay there more than an hour.
       After tea we had a meeting of the A. B. Beale and Cushman were admitted. Fiske, gave us a very good Oration, upon Ambition, closing with a number of very pretty Poetical Lines. We came to several New Regulations. There were two or three Pieces read. I had written the following, which I forgot to carry with me, and was excused from reading till the next meeting.
       A.B. N: 3—
       
        
         
          
           
            Trifles light as air
            Are to the jealous Confirmation strong
            As proofs of holy writ.
           
          
          The Tragedy from which these lines are a Quotation, is such a complete History of the progress of Jealousy, that it would be the greatest presumption in me, to pretend saying anything new upon the subject. I shall therefore confine myself to a few remarks upon this play, which furnishes a more fruitful source than the trite and I may say worn out subject of Jealousy, which I suppose no person present is acquainted with, except merely by Speculation.
          This Play is by many considered as the most perfect of all, that we owe to the immortal Shakespeare, and if we attend merely to the conduct of it, we may readily confess that few dramatic performances are better; but the very foundation upon which the whole fabric is erected appears injudicious, disgusting, and contrary to all probability. Who can believe that the Senate of Venice, would give the government of an island belonging to the State, to a moor, when it is known how constantly the Venitian nobility have always enjoy’d every employment in the State? And how tenacious they have ever been of this Prerogative? And is it natural that a young Lady so virtuous and Chaste as Desdemona is represented would as Brabantio expresses it, 
            
             “Run from her guardage to the sooty Bosom
             of such a thing as him, to fear, not to delight.”
            
            In short I never could conceive what induced the Poet to take a negro for an example of Jealousy. But from this defect great Beauties are derived. In particular the speech of Othello to justify himself before the Senate 
            
             “My Story being done
             She gave me for my pains a world of sighs,
             She swore in faith twas strange, twas passing strange
             Twas pitiful, twas wondrous pitiful.
             She wish’d she had not heard it; yet she wish’d
             That heaven had made her such a man. She thank’d me
             And bade me, if I had a friend that loved her,
             I should but teach him how to tell my Story
             And that would woo her. On this hint I spake,
             She loved me for the dangers I had past
             And I loved her that she did pity them.”
            
            This is to perfection, the artless, and rough, but winning eloquence of a Soldier.
          The manner in which Iago raises the jealousy of Othello, at first by, obscure hints and insinuations, and afterwards by direct accusations shows the nicest acquaintance with human nature. I wish however to doubt, whether man be capable of the consummate villainy which is display’d in the character of Iago.
          The Reasons which he gives for all his malice against Othello and Cassio is, that he suspects they have both intrigued with his wife, and moreover that Cassio was promoted before him. Jealousy, and disappointed Ambition, will easily prepare a man for committing crimes; but Iago appears to care very little for his Wife, and without love there cannot be much Jealousy. The other Circumstance, I do not think sufficient to induce a man to perpetrate such detestable deeds. For it may be considered as a maxim that no man does evil for evil’s sake, nor will any one injure his fellow creature unless it be to gratify Interest or Passion. It is a fault too general with the writers of novels, Romances and Plays, that their characters are either too good or too bad. Nature deals not in extremes, and as the best man is he who has the least faults, so the worst, is he who has the least virtues. An author may indeed in drawing a good character, represent it more perfect, than is commonly found in real Life; because it may serve as a model for others to imitate; but to represent men worse than they really are, can be of no service, that I know, and, it is degrading human Nature.
          It must however be confess’d that the character of Iago is abso­lutely necessary in order to work up the mind of Othello to such a pitch of Jealous fury as leads him to murder his wife, and herein consist the chief Beauties of the Play. But besides these, there are detached beauties of Sentiment and expression as in all the Plays of this inimitable author.
          There is an energy and force in these Lines 
            
             “The tyrant custom
             Hath made the flinty, and steel couch of war
             My thrice driven bed of down.”
            
            There is a consummate hypocrisy in the following observation of Iago, which can escape the notice of no Sensible Reader 
            
             “Who steals my purse, steals trash; ‘t’is something, nothing.
             T‘was mine! t’is his, and has been slave to thousands.
             But he that filches from me, my good name,
             Robs me of that, which not enriches him
             And makes me, poor indeed.”
            
            But to show all the excellencies of this Tragedy would almost be to transcribe it.
          The Cloven foot was ascribed by the vulgar to the Devil, in Shakespeare’s days as well as in our’s, which appears from Othello’s saying when he has full proof of his wife’s innocence, and of the villainy of Iago. 
            
             I look down tow’rds his feet; but that’s a fable.
            
            The 13th. Scene of the second Act, may I think be recommended to the serious attention of every young man. We may perceive how much the author detested a Vice, (which at this day is too common) by his representing it as attended with the most fatal consequences.
         
        
       
      
      
       
        
   
   Othello, Act III, scene iii, lines 324–326. Editorial citations to Othello are from Shakespeare’s Works, ed. Quiller-Couch and others.


       
       
        
   
   Despite JQA’s lifelong interest in the theater, so amply demonstrated in these early years, his critical, indeed damning, views of Othello became hardened at this young age and persisted throughout his life. They were publicly ridiculed in 1835 in Fanny Kemble’s Journal and were published in several articles the following year. For a detailed account, see CFA, DiaryDiary of Charles Francis Adams, Cambridge, 1964- . Vols. 1-2, ed. Aida DiPace Donald and David Donald; vols. 3-6, ed. Marc Friedlaender and L. H. Butterfield., 5:84–87.


       
       
        
   
   Act I, scene ii, lines 70–71.


       
       
        
   
   Act I, scene iii, lines 158–168.


       
       
        
   
   Act I, scene iii, lines 229–231.


       
       
        
   
   Act III, scene iii, lines 159–164.


       
       
        
   
   Act V, scene ii, line 288.


       
       
        
   
   From the context, JQA was most likely using the Warburton edition of Pope’s The Works of Shakespear in Eight Volumes..., London, 1747, which divided Act II into 15 scenes. This was the edition JQA had previously used for long quotations in his Diary while in Holland (entry for 9 June 1781, note 3, above); no copy of this edition exists, however, in the Adams’ libraries. In the Quiller-Couch edition of Shakespeare, this scene is scene iii, lines 254–328 of Act II. The “Vice” JQA is referring to is “the devil drunkenness,” for which Cassio berates himself.


       
      
      

      29th.
      
      
       We had no recitation in the afternoon. After Prayers, we had a meeting of the ΦBK at Freeman, and Little’s Chamber; Mr. Ware presided in the absence of Mr. Paine. Abbot 2d. was received. Freeman read a short Dissertation upon the love of our neighbour; Little and Packard a Forensic on the Question, whether the present scarcity of money in this Commonwealth be advantageous to it. Harris and Andrews, were the extempore disputants. Chandler 3d. and Cushman were admitted. Several others were proposed, but an universal Vote, could not be obtained for them. The meeting was finally adjourned to Packard’s Chamber tomorrow morning, immediately after Commons in Order to receive the two Persons, just admitted, and to make another attempt to admit others.
      
      

      30th.
      
      
       The Society met, this morning at Packard’s Chamber agreeable to their Resolution. Mr. Paine presided. Chandler and Cushman were received. Beale and Harris were at length admitted; and it was resolved that they should be received, the morning of the anniversary, which will be next Tuesday. But all attempts to admit two others that were proposed were found useless. It is a misfortune, that small and trifling prejudices, should be the means of excluding worthy young men from a Society, which might be of Service to their Reputation. But of two evils the smallest should always be preferred, and the Consequences would undoubtedly be more dangerous, if every member of the Society had not the privilege of excluding any other Person.
       We had no recitation this afternoon; Bridge was at my Chamber in the Evening. We had this afternoon from Mr. Williams, one of the best Lectures, that I ever heard him deliver: it was upon the importance of the mathematical Sciences. His Style was nervous, but too negligent. Such a Sentence as this, “There is something in the Nature of Truth, which naturally is Pleasing to us,” ought not to proceed from the Pen of a Professor at any University.
       We had likewise a Lecture in the morning from Dr. Wigglesworth.
      
      
       
        
   
   Powerful, vigorous (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
      

      31st.
      
      
       Charles went to Boston in the morning. I began upon Trigonometry in my mathematical manuscript. We had a Class meeting immediately after Prayers. The Committee of the Class that was appointed to inform the President of the choice, for an Orator &c. reported, that the President had not given his consent to have the Oration in English, because he thought it would show a neglect of classical Learning. I motioned that the Vote, for having it in English should be reconsider’d, but there was a considerable majority against it. It was then voted that the President should be informed that the Class had determined to have an English Oration, or none at all. The former Comittee all declined going again. Johnstone, Fiske, and Welch, were chosen, but declined. It was much like AEsop fable of the mice, who determined to have a bell tied round the Cat’s neck: they were all desirous that it should be done; but no one was willing to undertake the Performance of it. The meeting was finally adjourned till monday next.
      
     